Halpern, J., concurring: I agree with the result reached by the majority. I write separately, however, because of the majority’s treatment of Arnes v. United States, 981 F.2d 456 (9th Cir. 1992). The majority “easily” distinguish the facts of this case from those of Arnes. Nevertheless, the majority “disagree” with Arnes, and “refuse to follow it”. The majority, however, do not clearly tell us how or why they disagree with Arnes. I cannot believe that the majority are speculating on how, if confronted with the admittedly distinguishable facts of Arnes, we would decide. Therefore, the majority must be rejecting the reasoning of the Court of Appeals for the Ninth Circuit, in Arnes, as that reasoning would apply to the facts of this case. The District Court, in Arnes, determined that the redemption there was on behalf of the husband, because he received a benefit from it. The Court of Appeals for the Ninth Circuit (affirming the District Court) added that the redemption relieved the husband of an obligation, but did not explicitly reject the “any-benefit” test of the District Court. As a preliminary matter, the Court of Appeals found a common tax meaning for the term “on behalf of”: “Generally, a transfer is considered to have been made ‘on behalf of’ someone if it satisfied an obligation or a liability of that person.” Id. at 459. The Court of Appeals for the Ninth Circuit held, however, that “[the wife’s] transfer to * * * [the corporation] did relieve * * * [the husband] of an obligation, and therefore constituted a benefit to [him]”. Id. (emphasis added). Since we are persuaded that the Court of Appeals had distinguishable facts before it, we cannot say for sure what test the Court of Appeals would apply to facts such as ours, where there is no evidence that the redemption satisfied any obligation of the husband. Inasmuch as it is unlikely that this case will be appealed to the Court of Appeals for the Ninth Circuit, speculation is not required by Golsen v. Commissioner, 54 T.C. 742 (1970), affd. 445 F.2d 985 (10th Cir. 1971). Clearly, the “any-benefit” test of the Arnes District Court is one we think to be wrong. If we wish to persuade the Court of Appeals to which an appeal in this case likely would lie (the Sixth Circuit), or the bar in general, then we should clearly state our reasons. Simply saying that we disagree with Arnes is inadequate. Beghe, J., agrees with this concurring opinion.